UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-31792 CNO Financial Group, Inc. Delaware 75-3108137 State of Incorporation IRS Employer Identification No. 11825 N. Pennsylvania Street Carmel, Indiana46032 (317) 817-6100 Address of principal executive offices Telephone Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer []Accelerated filer [ X ] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes [] No [ X ] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court:Yes []No [] Shares of common stock outstanding as of October 27, 2010:251,046,412 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheet as of September 30, 2010 and December 31, 2009 3 Consolidated Statement of Operations for the three and nine months ended September 30, 2010 and 2009 5 Consolidated Statement of Shareholders’ Equity for the nine months ended September 30, 2010 and 2009 6 Consolidated Statement of Cash Flows for the nine months ended September 30, 2010 and2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Cautionary Statement Regarding Forward-Looking Statements 49 Overview 51 Critical Accounting Policies 53 Results of Operations 53 Premium Collections 72 Liquidity and Capital Resources 78 Investments 84 Investment in Variable Interest Entities 92 New Accounting Standards 94 Item 3. Quantitative and Qualitative Disclosures About Market Risk 94 Item 4. Controls and Procedures 94 PART II - OTHER INFORMATION Item 1. Legal Proceedings 95 Item 1A. Risk Factors 95 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 95 Item 5. Other Information 96 Item 6. Exhibits 96 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Dollars in millions) ASSETS September 30, December 31, (unaudited) Investments: Fixed maturities, available for sale, at fair value (amortized cost:September 30, 2010 - $19,664.5; December 31, 2009 - $18,998.0) $ $ Equity securities at fair value (cost: September 30, 2010 - $40.7; December 31, 2009 - $30.7) Mortgage loans Policy loans Trading securities Investments held by variable interest entities - Securities lending collateral - Other invested assets Total investments Cash and cash equivalents - unrestricted Cash and cash equivalents held by variable interest entities Accrued investment income Present value of future profits Deferred acquisition costs Reinsurance receivables Income tax assets, net Assets held in separate accounts Other assets Total assets $ $ (continued on next page) The accompanying notes are an integral part of the consolidated financial statements. 3 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET, continued (Dollars in millions) LIABILITIES AND SHAREHOLDERS' EQUITY September 30, December 31, (unaudited) Liabilities: Liabilities for insurance products: Interest-sensitive products $ $ Traditional products Claims payable and other policyholder funds Liabilities related to separate accounts Other liabilities Investment borrowings Borrowings related to variable interest entities - Securities lending payable - Notes payable – direct corporate obligations Total liabilities Commitments and Contingencies Shareholders' equity: Common stock ($0.01 par value, 8,000,000,000 shares authorized, shares issued and outstanding:September 30, 2010 – 251,046,412; December 31, 2009 – 250,786,216) Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in millions, except per share data) (unaudited) Three months ended Nine months ended September 30, September 30, Revenues: Insurance policy income $ Net investment income (loss): General account assets Policyholder and reinsurer accounts and other special-purpose portfolios Realized investment gains (losses): Net realized investment gains, excluding impairment losses Other-than-temporary impairment losses: Total other-than-temporary impairment losses ) Change in other-than-temporary impairment losses recognized in accumulated other comprehensive income (loss) ) ) Net impairment losses recognized ) Total realized gains (losses) Fee revenue and other income Total revenues Benefits and expenses: Insurance policy benefits Interest expense Amortization Loss on extinguishment or modification of debt - - Other operating costs and expenses Total benefits and expenses Income before income taxes Income tax expense: Tax expense on period income Valuation allowance for deferred tax assets - - Net income $ Earnings per common share: Basic: Weighted average shares outstanding Net income $ Diluted: Weighted average shares outstanding Net income $ The accompanying notes are an integral part of the consolidated financial statements. 5 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (Dollars in millions) (unaudited) Common stock and additional paid-in capital Accumulated other comprehensive income (loss) Retained earnings (accumulated deficit) Total Balance, December 31, 2008 $ $ ) $ ) $ Comprehensive income, net of tax: Net income - - Change in unrealized appreciation (depreciation) of investments (net of applicable income tax expense of $949.8) - - Noncredit component of impairment losses on fixed maturities, available for sale (net of applicable income tax benefit of $41.4) - ) - ) Total comprehensive income Stock option and restricted stock plans - - Effect of reclassifying noncredit component of previously recognized impairment losses on fixed maturities, available for sale (net of applicable income tax benefit of $2.6) - ) - Balance, September 30, 2009 $ $ ) $ ) $ Balance, December 31, 2009 $ $ ) $ ) $ Comprehensive income, net of tax: Net income - - Change in unrealized appreciation (depreciation) of investments (net of applicable income tax expense of $497.2) - - Noncredit component of impairment losses on fixed maturities, available for sale (net of applicable income tax expense of $31.6) - - Total comprehensive income Cumulative effect of accounting change - ) ) ) Beneficial conversion feature related to the issuance of convertible debentures - - Stock option and restricted stock plans - - Balance, September 30, 2010 $ $ $ ) $ The accompanying notes are an integral part of the consolidated financial statements. 6 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (Dollars in millions) (unaudited) Nine months ended September 30, Cash flows from operating activities: Insurance policy income $ $ Net investment income Fee revenue and other income Insurance policy benefits ) ) Interest expense ) ) Policy acquisition costs ) ) Other operating costs ) ) Taxes ) ) Net cash provided by operating activities Cash flows from investing activities: Sales of investments Maturities and redemptions of investments Purchases of investments ) ) Net sales (purchases) of trading securities ) Change in cash and cash equivalents held by variable interest entities ) ) Other ) ) Net cash provided (used) by investing activities ) ) Cash flows from financing activities: Issuance of notes payable, net - Payments on notes payable ) ) Expenses related to debt modification and extinguishment of debt - ) Amounts received for deposit products Withdrawals from deposit products ) ) Investment borrowings and borrowings related to variable interest entities ) Net cash provided (used) by financing activities ) Net decrease in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 7 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) BUSINESS AND BASIS OF PRESENTATION The following notes should be read together with the notes to the consolidated financial statements included in our 2009 Annual Report on Form 10-K. CNO Financial Group, Inc., a Delaware corporation (“CNO”), (formerly known as Conseco, Inc. prior to its name change in May 2010) is a holding company for a group of insurance companies operating throughout the United States that develop, market and administer health insurance, annuity, individual life insurance and other insurance products.CNO became the successor to Conseco, Inc., an Indiana corporation (our “Predecessor”), in connection with our bankruptcy reorganization which became effective on September 10, 2003 (the “Effective Date”).The terms “CNO Financial Group, Inc.”, the “Company”, “we”, “us”, and “our” as used in this report refer to CNO and its subsidiaries or, when the context requires otherwise, our Predecessor and its subsidiaries.We focus on serving the senior and middle-income markets, which we believe are attractive, underserved, high growth markets.We sell our products through three distribution channels: career agents, professional independent producers (some of whom sell one or more of our product lines exclusively) and direct marketing. Our unaudited consolidated financial statements reflect normal recurring adjustments that, in the opinion of management, are necessary for a fair statement of our financial position, results of operations and cash flows for the periods presented.As permitted by rules and regulations of the Securities and Exchange Commission (the “SEC”) applicable to quarterly reports on Form 10-Q, we have condensed or omitted certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).We have reclassified certain amounts from the prior periods to conform to the 2010 presentation.These reclassifications have no effect on net income or shareholders’ equity.Results for interim periods are not necessarily indicative of the results that may be expected for a full year. The balance sheet at December 31, 2009, presented herein, has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by GAAP in the United States for complete financial statements. When we prepare financial statements in conformity with GAAP, we are required to make estimates and assumptions that significantly affect reported amounts of various assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting periods.For example, we use significant estimates and assumptions to calculate values for deferred acquisition costs, the present value of future profits, certain investments (including derivatives), assets and liabilities related to income taxes, liabilities for insurance products, liabilities related to litigation and guaranty fund assessment accruals.If our future experience differs from these estimates and assumptions, our financial statements would be materially affected. Our consolidated financial statements exclude the results of material transactions between us and our consolidated affiliates, or among our consolidated affiliates. OUT-OF-PERIOD ADJUSTMENTS We recorded the net effects of certain out-of-period adjustments which:(i) increased our net income by $.3 million (or nil cents per diluted share) in the third quarter of 2010; and (ii) decreased our net income by $2.9 million (or one cent per diluted share) in the first nine months of 2010.We evaluated these errors taking into account both qualitative and quantitative factors and considered the impact of these errors in relation to the 2010 periods, as well as the materiality to the periods in which they originated.The impact of correcting these errors in prior years was not significant to any individual period.Management believes these errors are immaterial to the consolidated financial statements. 8 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) INVESTMENTS We classify our fixed maturity securities into one of three categories: (i) “available for sale” (which we carry at estimated fair value with any unrealized gain or loss, net of tax and related adjustments, recorded as a component of shareholders’ equity); (ii) “trading” (which we carry at estimated fair value with changes in such value recognized as net investment income (classified as investment income from policyholder and reinsurer accounts and other special-purpose portfolios)); or (iii) “held to maturity” (which we carry at amortized cost).We had no fixed maturity securities classified as held to maturity during the periods presented in these financial statements. Certain of our trading securities are held in an effort to offset the portion of the income statement volatility caused by the effect of interest rate fluctuations on the value of the embedded derivatives related to our fixed index annuity products and certain modified coinsurance agreements.See the note entitled “Accounting for Derivatives” for further discussion regarding embedded derivatives and the trading accounts.In addition, the trading account includes investments backing the market strategies of our multibucket annuity products.The change in fair value of these securities, which is recognized currently in income from policyholder and reinsurer accounts and other special-purpose portfolios (a component of investment income), is substantially offset by the change in insurance policy benefits for these products.Our trading securities totaled $389.7 million and $293.3 million at September 30, 2010 and December 31, 2009, respectively. Accumulated other comprehensive income (loss) is primarily comprised of the net effect of unrealized appreciation (depreciation) on our investments.These amounts, included in shareholders’ equity as of September 30, 2010 and December 31, 2009, were as follows (dollars in millions): September 30, December 31, Net unrealized appreciation (depreciation) on fixed maturity securities, available for sale, on which an other-than-temporary impairment loss has been recognized $ ) $ ) Net unrealized gains (losses) on all other investments ) Adjustment to present value of future profits (a) ) Adjustment to deferred acquisition costs ) Unrecognized net loss related to deferred compensation plan ) ) Deferred income tax asset (liability) ) Accumulated other comprehensive income (loss) $ $ ) (a) The present value of future profits is the value assigned to the right to receive future cash flows from contracts existing at September 10, 2003 (the date our Predecessor emerged from bankruptcy). 9 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) At September 30, 2010, the amortized cost, gross unrealized gains and losses, other-than-temporary impairments in accumulated other comprehensive income (loss) and estimated fair value of fixed maturities, available for sale, were as follows (dollars in millions): Other-than- temporary impairments included in Gross Gross accumulated other Amortized unrealized unrealized Estimated comprehensive cost gains losses fair value income (loss) Corporate securities $ $ $ ) $ $ - United States Treasury securities and obligations of United States government corporations and agencies - - States and political subdivisions ) - Debt securities issued by foreign governments .8 .1 - .9 - Asset-backed securities ) - Collateralized debt obligations ) - Commercial mortgage-backed securities ) - Mortgage pass-through securities ) - Collateralized mortgage obligations ) ) Total fixed maturities, available for sale $ $ $ ) $ $ ) The following table sets forth the amortized cost and estimated fair value of those fixed maturities, available for sale, at September 30, 2010, by contractual maturity.Actual maturities will differ from contractual maturities because certain borrowers may have the right to call or prepay obligations with or without penalties.In addition, structured securities (such as asset-backed securities, collateralized debt obligations, commercial mortgage-backed securities, mortgage pass-through securities and collateralized mortgage obligations, collectively referred to as “structured securities”) frequently permit periodic unscheduled payments throughout their lives. Estimated Amortized fair cost value (Dollars in millions) Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Subtotal Structured securities Total $ $ 10 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) Net Realized Investment Gains (Losses) During the first nine months of 2010, we recognized net realized investment losses of $18.0 million, which were comprised of $54.7 million of net gains from the sales of investments (primarily fixed maturities) with proceeds of $6.6 billion, and $72.7 million of writedowns of investments for other than temporary declines in fair value recognized through net income ($69.8 million, prior to the $(2.9) million of impairment losses recognized through accumulated other comprehensive income (loss)). During the first nine months of 2009, we recognized net realized investment losses of $43.5 million, which were comprised of $120.8 million of net gains from the sales of investments (primarily fixed maturities) with proceeds of $8.1 billion, and $164.3 million of writedowns of investments for other than temporary declines in fair value recognized through net income ($324.2 million, prior to the $159.9 million of impairment losses recognized through accumulated other comprehensive income (loss)). At September 30, 2010, fixed maturity securities in default or considered nonperforming had an aggregate amortized cost of $.6 million and a carrying value of $.7 million. Our fixed maturity investments are generally purchased in the context of a long-term strategy to fund insurance liabilities, so we do not generally seek to purchase and sell such securities to generate short-term realized gains.In certain circumstances, including those in which securities are selling at prices which exceed our view of their underlying economic value, and it is possible to reinvest the proceeds to better meet our long-term asset-liability objectives, we may sell certain securities.During the nine months ended September 30, 2010, we sold $1.2 billion of fixed maturity investments which resulted in gross investment losses (before income taxes) of $135.6 million.We sell securities at a loss for a number of reasons including, but not limited to:(i) changes in the investment environment; (ii) expectation that the market value could deteriorate further; (iii) desire to reduce our exposure to an asset class, an issuer or an industry; (iv) changes in credit quality; or (v) changes in expected liability cash flows. The following summarizes the investments (excluding investments held by the variable interest entities (“VIEs”)) sold at a loss during the first nine months of 2010 which had been continuously in an unrealized loss position exceeding 20 percent of the amortized cost basis prior to the sale for the period indicated (dollars in millions): At date of sale Number Amortized Fair of issuers cost value Less than 6 months prior to sale 6 $ $ Greater than 12 months prior to sale 22 28 $ $ We regularly evaluate our investments for possible impairment.Our assessment of whether unrealized losses are “other than temporary” requires significant judgment.Factors considered include:(i) the extent to which fair value is less than the cost basis; (ii) the length of time that the fair value has been less than cost; (iii) whether the unrealized loss is event driven, credit-driven or a result of changes in market interest rates or risk premium; (iv) the near-term prospects for specific events, developments or circumstances likely to affect the value of the investment; (v) the investment’s rating and whether the investment is investment-grade and/or has been downgraded since its purchase; (vi) whether the issuer is current on all payments in accordance with the contractual terms of the investment and is expected to meet all of its obligations under the terms of the investment; (vii) whether we intend to sell the investment or it is more likely than not that circumstances will require us to sell the investment before recovery occurs; (viii) the underlying current and prospective asset and enterprise values of the issuer and the extent to which the recoverability of the carrying value of our investment may be affected by changes in such values; (ix) projections of, and unfavorable changes in, cash flows on structured securities including mortgage-backed and asset-backed securities; and (x) other objective and subjective factors. 11 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) Future events may occur, or additional information may become available, which may necessitate future realized losses of securities in our portfolio.Significant losses in the estimated fair values of our investments could have a material adverse effect on our earnings in future periods. Impairment losses on equity securities are recognized in net income.The manner in which impairment losses on fixed maturity securities, available for sale, are recognized in the financial statements is dependent on the facts and circumstances related to the specific security.If we intend to sell a security or it is more likely than not that we would be required to sell a security before the recovery of its amortized cost, the security is other-than-temporarily impaired and the full amount of the impairment is recognized as a loss through earnings.If we do not expect to recover the amortized cost basis, we do not plan to sell the security, and if it is not more likely than not that we would be required to sell a security before the recovery of its amortized cost, less any current period credit loss, the recognition of the other-than-temporary impairment is bifurcated.We recognize the credit loss portion in net income and the noncredit loss portion in accumulated other comprehensive income (loss). We estimate the amount of the credit loss component of a fixed maturity security impairment as the difference between amortized cost and the present value of the expected cash flows of the security.The present value is determined using the best estimate of future cash flows discounted at the effective interest rate implicit to the security at the date of purchase or the current yield to accrete an asset-backed or floating rate security.The methodology and assumptions for establishing the best estimate of future cash flows vary depending on the type of security. For most structured securities, cash flow estimates are based on bond specific facts and circumstances that may include collateral characteristics, expectations of delinquency and default rates, loss severity, prepayment speeds and structural support, including excess spread, subordination and guarantees.For corporate bonds, cash flow estimates are derived from scenario-based outcomes of expected corporate restructurings or the disposition of assets using bond specific facts and circumstances including timing, secured interest and loss severity.The previous amortized cost basis less the impairment recognized in net income becomes the security’s new cost basis.We accrete the new cost basis to the estimated future cash flows over the expected remaining life of the security. The remaining non-credit impairment, which is recorded in accumulated other comprehensive income (loss), is the difference between the security’s estimated fair value and our best estimate of future cash flows discounted at the effective interest rate prior to impairment.The remaining non-credit impairment typically represents changes in the market interest rates, current market liquidity and risk premiums.As of September 30, 2010, other-than-temporary impairments included in accumulated other comprehensive income (loss) of $44.7 million (before taxes and related amortization) relate to structured securities. 12 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) The following table summarizes the amount of credit losses recognized in earnings on fixed maturity securities, available for sale, held at the beginning of the period, for which a portion of the other-than-temporary impairment was also recognized in accumulated other comprehensive income (loss) for the three and nine months ended September 30, 2010 and 2009 (dollars in millions): Three months ended Nine months ended September 30, September 30, Credit losses on fixed maturity securities, available for sale, beginning of period $ ) $ ) $ ) $ ) Add:credit losses on other-than-temporary impairments not previously recognized - ) ) ) Less:credit losses on securities sold Less:credit losses on securities impaired due to intent to sell (a) - - - Add:credit losses on previously impaired securities ) Less:increases in cash flows expected on previously impaired securities - Credit losses on fixed maturity securities, available for sale, end of period $ ) $ ) $ ) $ ) (a) Represents securities for which the amount previously recognized in accumulated other comprehensive income (loss) was recognized in earnings because we intend to sell the security or we more likely than not will be required to sell the security before recovery of its amortized cost basis. Gross Unrealized Investment Losses Our investment strategy is to maximize, over a sustained period and within acceptable parameters of quality and risk, investment income and total investment return through active investment management.Accordingly, we may sell securities at a gain or a loss to enhance the projected income or total return of the portfolio as market opportunities change, to reflect changing perceptions of risk, or to better match certain characteristics of our investment portfolio with the corresponding characteristics of our insurance liabilities. 13 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) The following table summarizes the gross unrealized losses and fair values of our investments with unrealized losses that are not deemed to be other-than-temporarily impaired, aggregated by investment category and length of time that such securities had been in a continuous unrealized loss position, at September 30, 2010 (dollars in millions): Less than 12 months 12 months or greater Total Estimated fair Unrealized Estimated fair Unrealized Estimated fair Unrealized Description of securities value losses value losses value losses Corporate securities $ $ ) $ $ ) $ $ ) United States Treasury securities and obligations of United States government corporations and agencies - .3 - - States and political subdivisions ) ) ) Asset-backed securities ) ) ) Collateralized debt obligations ) - - ) Commercial mortgage-backed securities ) ) ) Mortgage pass-through securities .3 - ) ) Collateralized mortgage obligations ) ) ) Total fixed maturities, available for sale $ $ ) $ $ ) $ $ ) Based on management’s current assessment of investments with unrealized losses at September 30, 2010, the Company believes the issuers of the securities will continue to meet their obligations (or with respect to equity-type securities, the investment value will recover to its cost basis).While we do not have the intent to sell securities with unrealized losses and it is not more likely than not that we will be required to sell securities with unrealized losses prior to their anticipated recovery, our intent on an individual security may change, based upon market or other unforeseen developments.In such instances, if a loss is recognized from a sale subsequent to a balance sheet date due to these unexpected developments, the loss is recognized in the period in which we had the intent to sell the security before its anticipated recovery. 14 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) EARNINGS PER SHARE A reconciliation of net income and shares used to calculate basic and diluted earnings per share is as follows (dollars in millions and shares in thousands): Three months ended Nine months ended September 30, September 30, Net income for basic earnings per share $ Add:interest expense on 7.0% Convertible Senior Debentures due 2016 (the “7.0% Debentures”), net of income taxes - - Net income for diluted earnings per share $ Shares: Weighted average shares outstanding for basic earnings per share Effect of dilutive securities on weighted average shares: 7% Debentures - - Stock option and restricted stock plans Dilutive potential common shares Weighted average shares outstanding for diluted earnings per share Basic earnings per common share is computed by dividing net income by the weighted average number of common shares outstanding for the period.Restricted shares (including our performance shares) are not included in basic earnings per share until vested.Diluted earnings per share reflect the potential dilution that could occur if outstanding stock options were exercised and restricted stock was vested.The dilution from options and restricted shares is calculated using the treasury stock method.Under this method, we assume the proceeds from the exercise of the options (or the unrecognized compensation expense with respect to restricted stock) will be used to purchase shares of our common stock at the average market price during the period, reducing the dilutive effect of the exercise of the options (or the vesting of the restricted stock). BUSINESS SEGMENTS Beginning July 1, 2010, management changed the manner in which it disaggregates the Company’s operations for making operating decisions and assessing performance.As a result, the Company manages its business through the following operating segments: Bankers Life, Colonial Penn and Washington National, which are defined on the basis of product distribution; Other CNO Business, comprised primarily of closed blocks; and corporate operations, comprised of holding company activities and certain noninsurance company businesses.All prior period segment disclosures have been revised to conform to management’s current view of the Company’s operating segments. We measure segment performance by excluding realized investment gains (losses) because we believe that this performance measure is a better indicator of the ongoing business and trends in our business.Our primary investment focus is on investment income to support our liabilities for insurance products as opposed to the generation of realized investment gains (losses), and a long-term focus is necessary to maintain profitability over the life of the business.Realized investment gains (losses) depend on market conditions and do not necessarily relate to the underlying business of our segments.Realized investment gains (losses) may affect future earnings levels since our underlying business is long-term in nature and changes in our investment portfolio may impact our ability to earn the assumed interest rates needed to maintain the profitability of our business. 15 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) Operating information by segment was as follows (dollars in millions): Three months ended Nine months ended September 30, September 30, Revenues: Bankers Life: Insurance policy income: Annuities $ Health Life Net investment income (a) Fee revenue and other income (a) Total Bankers Life revenues Washington National: Insurance policy income: Health Life Other Net investment income (a) Fee revenue and other income (a) .3 .5 .8 Total Washington National revenues Colonial Penn: Insurance policy income: Health Life Net investment income (a) Fee revenue and other income (a) .2 .2 .5 .6 Total Colonial Penn revenues Other CNO Business: Insurance policy income: Annuities Health Life Other .5 .7 Net investment income (a) Total Other CNO Business revenues Corporate operations: Net investment income Fee and other income .5 Total corporate revenues Total revenues (continued on next page) 16 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) (continued from previous page) Three months ended Nine months ended September 30, September 30, Expenses: Bankers Life: Insurance policy benefits $ Amortization Other operating costs and expenses Total Bankers Life expenses Washington National: Insurance policy benefits Amortization Other operating costs and expenses Total Washington National expenses Colonial Penn: Insurance policy benefits Amortization Other operating costs and expenses Total Colonial Penn expenses Other CNO Business: Insurance policy benefits Amortization Interest expense on investment borrowings Other operating costs and expenses Total Other CNO Business expenses Corporate operations: Interest expense on corporate debt Interest expense on borrowings of variable interest entities Loss on extinguishment or modification of debt - - Other operating costs and expenses Total corporate expenses Total expenses Income (loss) before net realized investment losses (net of related amortization) and income taxes: Bankers Life Washington National Colonial Penn Other CNO Business ) Corporate operations ) Income before net realized investment losses (net of related amortization) and income taxes $ (a) It is not practicable to provide additional components of revenue by product or services. 17 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) A reconciliation of segment revenues and expenses to consolidated revenues and expenses is as follows (dollars in millions): Three months ended Nine months ended September 30, September 30, Total segment revenues $ Net realized investment gains (losses) Consolidated revenues $ Total segment expenses $ Amortization related to net realized investment gains (losses) .1 ) .5 ) Consolidated expenses $ ACCOUNTING FOR DERIVATIVES Our fixed index annuity products provide a guaranteed minimum rate of return and a higher potential return that is based on a percentage (the “participation rate”) of the amount of increase in the value of a particular index, such as the Standard & Poor’s 500 Index, over a specified period.Typically, on each policy anniversary date, a new index period begins.We are generally able to change the participation rate at the beginning of each index period during a policy year, subject to contractual minimums.We typically buy call options (including call spreads) referenced to the applicable indices in an effort to hedge potential increases in policyholder benefits resulting from increases in the particular index to which the policy’s return is linked.We reflect changes in the estimated fair value of these options in net investment income (classified as investment income from policyholder and reinsurer accounts and other special-purpose portfolios).Net investment gains (losses) related to fixed index products were $(9.7) million and $32.7 million in the nine months ended September 30, 2010 and 2009, respectively.These amounts were substantially offset by a corresponding change to insurance policy benefits.The estimated fair value of these options was $51.8 million and $114.9 million at September 30, 2010 and December 31, 2009, respectively.We classify these instruments as other invested assets. The Company accounts for the options attributed to the policyholder for the estimated life of the annuity contract as embedded derivatives.The expected future cost of options on fixed index annuity products is used to determine the value of embedded derivatives.The Company purchases options to hedge liabilities for the next policy year on each policy anniversary date and must estimate the fair value of the forward embedded options related to the policies.These accounting requirements often create volatility in the earnings from these products.We record the changes in the fair values of the embedded derivatives in current earnings as a component of policyholder benefits.The fair value of these derivatives, which are classified as “liabilities for interest-sensitive products”, was $519.6 million at September 30, 2010 and $494.4 million at December 31, 2009.We maintain a specific block of investments in our trading securities account, which we carry at estimated fair value with changes in such value recognized as investment income (classified as investment income from policyholder and reinsurer accounts and other special-purpose portfolios).The change in value of these trading securities attributable to interest fluctuations is intended to offset a portion of the change in the value of the embedded derivative. If the counterparties for the call options we hold fail to meet their obligations, we may have to recognize a loss.We limit our exposure to such a loss by diversifying among several counterparties believed to be strong and creditworthy.At September 30, 2010, substantially all of our counterparties were rated “BBB+” or higher by Standard & Poor’s Corporation (“S&P”). 18 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) Certain of our reinsurance payable balances contain embedded derivatives.Such derivatives had an estimated fair value of $1.6 million at both September 30, 2010 and December 31, 2009.We record the change in the fair value of these derivatives as a component of investment income (classified as investment income from policyholder and reinsurer accounts and other special-purpose portfolios).We maintain a specific block of investments related to these agreements in our trading securities account, which we carry at estimated fair value with changes in such value recognized as investment income (also classified as investment income from policyholder and reinsurer accounts and other special-purpose portfolios).The change in value of these trading securities attributable to interest fluctuations is intended to offset the change in value of the embedded derivatives.However, differences will occur as corporate spreads change. REINSURANCE The cost of reinsurance ceded totaled $62.9 million and $45.0 million in the third quarters of 2010 and 2009, respectively, and $194.6 million and $131.7 million in the first nine months of 2010 and 2009, respectively.We deduct this cost from insurance policy income.Reinsurance recoveries netted against insurance policy benefits totaled $118.7 million and $102.0 million in the third quarters of 2010 and 2009, respectively, and $352.2 million and $366.8 million in the first nine months of 2010 and 2009, respectively. From time to time, we assume insurance from other companies.Any costs associated with the assumption of insurance are amortized consistent with the method used to amortize deferred acquisition costs.Reinsurance premiums assumed totaled $25.0 million and $115.4 million in the third quarters of 2010 and 2009, respectively, and $75.8 million and $373.2 million in the first nine months of 2010 and 2009, respectively.Reinsurance premiums included amounts assumed pursuant to marketing and quota-share agreements with Coventry Health Care (“Coventry”) of $18.8 million and $108.1 million in the third quarters of 2010 and 2009, respectively, and $56.1 million and $349.6 million in the first nine months of 2010 and 2009, respectively.Coventry decided to cease selling Private-Fee-For-Service (“PFFS”) plans effective January 1, 2010.In July 2009, Bankers Life and Casualty Company (“Bankers Life”) entered into an agreement with Humana, Inc. (“Humana”) under which it offers Humana’s Medicare Advantage/PFFS plans to its policyholders and consumers nationwide through its career agency force and receives marketing fees based on sales.Effective January 1, 2010, the Company no longer assumes the underwriting risk related to PFFS business. See the note entitled “Accounting for Derivatives” for a discussion of the derivative embedded in the payable related to certain modified coinsurance agreements. In September 2009, we completed a transaction under which Washington National Insurance Company (“Washington National”) and Conseco Insurance Company coinsured, with an effective date of January 1, 2009, about 104,000 non-core life insurance policies in the Other CNO Business segment with Wilton Reassurance Company (“Wilton Re”).In the transaction, Wilton Re paid a ceding commission of $55.8 million and coinsures and administers 100 percent of these policies.The CNO insurance companies transferred to Wilton Re $401.6 million in cash and policy loans and $457.4 million of policy and other reserves.Most of the policies involved in the transaction were issued by companies prior to their acquisition by CNO.We recorded a deferred gain of approximately $26 million in 2009 which is being recognized over the remaining life of the block of insurance policies coinsured with Wilton Re.We also increased our deferred tax valuation allowance by $20 million in the third quarter of 2009 as a result of reassessing the recovery of our deferred tax assets upon completion of the transaction. In November 2009, we entered into a transaction under which Bankers Life coinsured, with an effective date of October 1, 2009, about 234,000 life insurance policies with Wilton Re.In the transaction, Wilton Re paid a ceding commission of $44 million and is 50% coinsuring these policies, which continue to be administered by Bankers Life.In the transaction, Bankers Life transferred to Wilton Re $73 million in investment securities and policy loans and $117 million of policy and other reserves.We also recorded a pre-tax deferred cost of reinsurance of $32 million in 2009, which, in accordance with GAAP, is being amortized over the life of the block. 19 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) INCOME TAXES The components of income tax expense were as follows (dollars in millions): Three months ended Nine months ended September 30, September 30, Current tax expense $ $ - $ $ Deferred tax provision Income tax expense on period income Valuation allowance - - Total income tax expense $ A reconciliation of the U.S. statutory corporate tax rate to the effective rate reflected in the consolidated statement of operations is as follows: Nine months ended September 30, U.S. statutory corporate rate 35.0 % 35.0 % Valuation allowance - Other nondeductible expenses (benefit) (.2 ) (1.7 ) State taxes .9 .9 Provision for tax issues, tax credits and other .4 .9 Effective tax rate 36.1 % 56.7 % 20 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) The components of the Company’s income tax assets and liabilities were as follows (dollars in millions): September 30, December 31, Deferred tax assets: Net federal operating loss carryforwards attributable to: Life insurance subsidiaries $ $ Non-life companies Net state operating loss carryforwards Tax credits Capital loss carryforwards Deductible temporary differences: Insurance liabilities Unrealized depreciation of investments - Other Gross deferred tax assets Deferred tax liabilities: Investments ) ) Present value of future profits and deferred acquisition costs ) ) Unrealized appreciation on investments ) - Gross deferred tax liabilities ) ) Net deferred tax assets before valuation allowance Valuation allowance ) ) Net deferred tax assets Current income taxes accrued ) ) Income tax assets, net $ $ Our income tax expense includes deferred income taxes arising from temporary differences between the financial reporting and tax bases of assets and liabilities, capital loss carryforwards and net operating loss carryforwards (“NOLs”).Deferred tax assets and liabilities are measured using enacted tax rates expected to apply in the years in which temporary differences are expected to be recovered or paid.The effect of a change in tax rates on deferred tax assets and liabilities is recognized in earnings in the period when the changes are enacted. A reduction of the net carrying amount of deferred tax assets by establishing a valuation allowance is required if, based on the available evidence, it is more likely than not that such assets will not be realized.We evaluate the need to establish a valuation allowance for our deferred income tax assets on an ongoing basis.In evaluating our deferred income tax assets, we consider whether the deferred income tax assets will be realized, based on the more-likely-than-not realization threshold criterion.The ultimate realization of our deferred income tax assets depends upon generating sufficient future taxable income during the periods in which our temporary differences become deductible and before our capital loss carryforwards and NOLs expire.This assessment requires significant judgment.In assessing the need for a valuation allowance, appropriate consideration is given to all positive and negative evidence related to the realization of the deferred tax assets.This assessment considers, among other matters, the nature, frequency and severity of current and cumulative losses, forecasts of future profitability, excess appreciated asset value over the tax basis of net assets, the duration of carryforward periods, our experience with operating loss and tax credit carryforwards expiring unused, and tax planning alternatives. 21 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) Concluding that a valuation allowance is not required is difficult when there has been significant negative evidence, such as cumulative losses in recent years.We utilize a three year rolling calculation of actual income before income taxes as our primary measure of cumulative losses in recent years.Our analysis of whether there needs to be further increases to the deferred tax valuation allowance recognizes that as of September 30, 2010, we have incurred a cumulative loss over the evaluation period, resulting from the substantial loss during the year ended December 31, 2008 primarily related to the transfer of Senior Health Insurance Company of Pennsylvania (“Senior Health”) to an independent trust.As a result of the cumulative losses recognized in recent years, our evaluation of the need to increase the valuation allowance for deferred tax assets was primarily based on our historical earnings.However, because a substantial portion of the cumulative losses for the three-year period ended September 30, 2010, relates to transactions to dispose of blocks of businesses, we have adjusted the three-year cumulative results for the income and losses from the blocks of business disposed of in the past and the business transferred in 2008.In addition, we have adjusted the three-year cumulative results for a significant litigation settlement and the worthlessness of certain loans made by our Predecessor.We consider these to be non-recurring matters and have reflected our best estimates of when temporary differences will reverse over the carryforward periods. At September 30, 2010, our valuation allowance for our net deferred tax assets was $1.2 billion, as we have determined that it is more likely than not that a portion of our deferred tax assets will not be realized.This determination was made by evaluating each component of the deferred tax asset and assessing the effects of limitations and/or interpretations on the value of such component to be fully recognized in the future.We have also evaluated the likelihood that we will have sufficient taxable income to offset the available deferred tax assets based on evidence which we consider to be objective and verifiable.Based upon our analysis completed at September 30, 2010, we believe that we will, more likely than not, recover $.5 billion of our deferred tax assets through reductions of our tax liabilities in future periods.There were no changes to our valuation allowance for deferred tax assets during the nine months ended September 30, 2010. Recovery of our deferred tax assets is dependent on achieving the projections of future taxable income embedded in our analysis and failure to do so would result in an increase in the valuation allowance in a future period.Any future increase in the valuation allowance may result in additional income tax expense and reduce shareholders’ equity, and such an increase could have a significant impact upon our earnings in the future.In addition, the use of the Company’s NOLs is dependent, in part, on whether the Internal Revenue Service (the “IRS”) does not take an adverse position in the future regarding the tax position we have taken in our tax returns with respect to the allocation of cancellation of indebtedness income. The Internal Revenue Code (the “Code”) limits the extent to which losses realized by a non-life entity (or entities) may offset income from a life insurance company (or companies) to the lesser of:(i) 35 percent of the income of the life insurance company; or (ii) 35 percent of the total loss of the non-life entities (including NOLs of the non-life entities).There is no similar limitation on the extent to which losses realized by a life insurance entity (or entities) may offset income from a non-life entity (or entities). Section 382 imposes limitations on a corporation’s ability to use its NOLs when the company undergoes an ownership change.Future transactions and the timing of such transactions could cause an ownership change for Section 382 income tax purposes.Such transactions may include, but are not limited to, additional repurchases or issuances of common stock (including upon conversion of our outstanding 7.0% Debentures), or acquisitions or sales of shares of CNO stock by certain holders of our shares, including persons who have held, currently hold or may accumulate in the future five percent or more of our outstanding common stock for their own account.Many of these transactions are beyond our control.If an additional ownership change were to occur for purposes of Section 382, we would be required to calculate an annual restriction on the use of our NOLs to offset future taxable income.The annual restriction would be calculated based upon the value of CNO’s equity at the time of such ownership change, multiplied by a federal long-term tax exempt rate (3.99 percent at September 30, 2010), and the annual restriction could effectively eliminate our ability to use a substantial portion of our NOLs to offset future taxable income.We regularly monitor ownership change (as calculated for purposes of Section 382) and, as of September 30, 2010, we were below the 50 percent ownership change level that would trigger further impairment of our ability to utilize our NOLs. 22 CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) As of September 30, 2010, we had $4.5 billion of federal NOLs and $1.1 billion of capital loss carryforwards, which expire as follows (dollars in millions): Year of expiration Net operating loss carryforwards (a) Capital loss Total loss Life Non-life carryforwards carryforwards $
